Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

EXHIBIT 10.24AB

 

SEVENTY-EIGHTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

 

This Seventy-eighth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc.
(“TWC”).  CSG and TWC entered into a certain CSG Master Subscriber Management
System Agreement executed March 13, 2003 (CSG document no. 1926320), and
effective as of April 1, 2003, as amended (the “Agreement”), and now desire to
further amend the Agreement in accordance with the terms and conditions set
forth in this Amendment.  If the terms and conditions set forth in this
Amendment shall be in conflict with the Agreement, the terms and conditions of
this Amendment shall control.  Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment, shall
have the meaning set forth in the Agreement.  Upon execution of this Amendment
by the parties, any subsequent reference to the Agreement between the parties
shall mean the Agreement as amended by this Amendment.  Except as amended by
this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

 

CSG and TWC agree to the following as of the Effective Date:

 

1.

Upon execution of this Amendment and pursuant to the terms and conditions of the
Agreement, which include Exhibit C-9, the Forty-fifth Amendment (CSG document
number 2301452, executed June 28, 2010) (the "45th Amendment"), and the
Fifty-sixth Amendment (CSG document number 2309485, executed August 23, 2012)
(the "56th Amendment"), TWC agrees to pay the fees set forth below for
additional capacity of Commercial Accounts for up to an additional *** ********
(******) ********** ******** for the ACP Commercial Upgrade Service (“Additional
Capacity” or “Second Additional Capacity”).  As a result, a new Section C.
Additional Capacity Fee – Second Additional Capacity shall be added to the ACP
Commercial Upgrade Service fee table in Section 2 of the Agreement as follows:



Description of Item/Unit of Measure

Frequency

Fee

C.Additional Capacity Fee – Second Additional Capacity (Note 4)

 

 

1.***** * to ** (Note 6)

*******

$***********

2.***** ** and ******  (Note 6)

*******

$**********

Note 6: No commitment is made by TWC with respect to the Additional Capacity,
and TWC may terminate the Additional Capacity at any time after providing at
least ****** (**) ****' prior written notice to CSG.  As of the effective date
of such termination, TWC shall have no further obligation to pay the Additional
Capacity Fee and CSG shall no longer be required to provide the Additional
Capacity.  In the event TWC’s use of the Additional Capacity reaches ******
******* (**%), CSG shall notify TWC of such event and the parties agree to
immediately work in good faith to negotiate an increased capacity and the
associated fees.

 

For clarification purposes, the Additional Capacity Fee – Second Additional
Capacity listed in the above table shall be subject to Section 5.4 Adjustment to
Fees of the Agreement commencing in 2014.

 

2.

Commencing promptly following the Effective Date, CSG shall provide the Second
Additional Capacity and may thereafter invoice TWC in accordance with the above
******* fees, unless TWC terminates the Second Additional Capacity pursuant to
Note 6 of the above table.  As a result of the Second Additional Capacity
hereunder, the total of ACP Commercial Accounts capacity is increased from
****** ******** (******) to up to ****** ******** (******).

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

E

 

 

THIS AMENDMENT is executed as of the day and year last signed below (the
“Effective Date").

 

time warner cable inc. (“CUSTOMER”)

CSG SYSTEMS, INC. (“CSG”)

 

 

By:  /s/ Sully McConnell

 

By:  /s/ Joseph T Ruble

 

Name: Sully McConnell

 

Name:  Joseph T. Ruble

 

Title:  Vice President

 

Title:  EVP, CAO & General Counsel

 

Date:  February 21, 2014

 

Date:  27 Feb 2014

 

 

 